Citation Nr: 1534630	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypothyroidism, residuals of Grave's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran underwent her most recent VA examination to determine the severity of her service-connected hypothyroidism.  In the June 2015 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's April 2013 VA examination no longer reflected the level of impairment caused by the Veteran's service-connected hypothyroidism.  The Veteran's representative also argued that there are outstanding VA treatment records as the most recent VA treatment records associated with the file are dated in April 2013.  Therefore, a remand is warranted to afford the Veteran a contemporaneous examination to determine the current level of impairment caused by the service-connected hypothyroidism and to obtain outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, schedule the Veteran for a VA examination to determine the current severity of her service-connected hypothyroidism.  All appropriate testing should be conducted.  

Examination findings should be clearly set forth to allow for application of VA rating criteria from 38 C.F.R. § 4.119, Diagnostic Code 7903.  In particular, the examiner should render an opinion as to whether the Veteran has the following due to her service-connected hypothyroidism:  fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




